Exhibit 10.1

 



SUBORDINATED NOTE PURCHASE AGREEMENT

This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
August 28, 2015, and is made by and among Stewardship Financial Corporation, a
New Jersey corporation (“Company”), and the several purchasers of the
Subordinated Notes named on Schedule I hereto (each a “Purchaser” and
collectively, the “Purchasers”).

RECITALS

WHEREAS, Company has requested that the Purchasers purchase from Company up to
$16,600,000 in aggregate principal amount of Subordinated Notes (as defined
herein), which aggregate amount is intended to qualify as Tier 2 Capital (as
defined herein).

WHEREAS, Company has engaged Sandler O’Neill + Partners, L.P., as its exclusive
placement agent (“Placement Agent”) for the offering of the Subordinated Notes.

WHEREAS, each of the Purchasers is an institutional accredited investor as such
term is contemplated by Rule 501 of Regulation D (“Regulation D”) promulgated
under the Securities Act of 1933, as amended (the “Securities Act”).

WHEREAS, the sale of the Subordinated Notes by Company is being made pursuant to
Rule 506(b) of Regulation D.

WHEREAS, each Purchaser is willing to purchase from Company a Subordinated Note
in the principal amount set forth in Schedule I (the “Subordinated Note Amount”)
in accordance with the terms, subject to the conditions and in reliance on, the
recitals, representations, warranties, covenants and agreements set forth herein
and in the Subordinated Notes.

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:

AGREEMENT

1.DEFINITIONS.

1.1           Defined Terms. The following capitalized terms generally used in
this Agreement and in the Subordinated Notes have the meanings defined or
referenced below. Certain other capitalized terms used only in specific sections
of this Agreement may be defined in such sections.

“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person and their respective Affiliates.

“Agreement” has the meaning set forth in the preamble hereto.

“Bank” means Atlantic Stewardship Bank, a New Jersey chartered commercial bank
and wholly owned subsidiary of Company.

 

 



“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of New Jersey are permitted or required
by any applicable law or executive order to close.

“Closing” has the meaning set forth in Section 2.4.

“Closing Date” means August 28, 2015.

“Company” has the meaning set forth in the preamble hereto and shall include any
successors to Company.

“Company’s Liabilities” means Company’s obligations under the Transaction
Documents.

“Company’s SEC Reports” means (i) Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2014, as filed with the SEC, (ii) Company’s
Definitive Proxy Statement on Schedule 14A related to its 2015 Annual Meeting of
Shareholders, as filed with the SEC, (iii) any Current Report on Form 8-K, as
filed or furnished by Company with the SEC since January 1, 2015, and (iv)
Company’s Quarterly Report on Form 10-Q for the quarterly period ended on June
30, 2015, as filed with the SEC pursuant to the requirements of the Exchange
Act.

“Disbursement” has the meaning set forth in Section 3.1.

“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.

“Exchange Act” has the meaning set forth in Section 4.8.

“FDIC” means the Federal Deposit Insurance Corporation.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.

“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency (including, without limitation, each applicable Regulatory
Agency) with jurisdiction over Company.

“Governmental Licenses” has the meaning set forth in Section 4.3.

“Indebtedness” means and includes: (i) all items arising from the borrowing of
money that, according to GAAP as in effect from time to time, would be included
in determining total liabilities as shown on the consolidated balance sheet of
Company or any Subsidiary of Company; and (ii) all obligations secured by any
lien in property owned by Company or any Subsidiary whether or not such
obligations shall have been assumed; provided, however, Indebtedness shall not
include deposits or other indebtedness created, incurred or maintained in the
ordinary course of Company’s or Bank’s business (including, without limitation,
federal funds purchased, advances from any Federal Home Loan Bank, secured
deposits of municipalities, letters of credit issued by Company or Bank and
repurchase arrangements) and consistent with customary banking practices and
applicable laws and regulations.

2 

 



“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.

“Material Adverse Effect” means, with respect to any Person, any change or
effect that (i) is or would be reasonably likely to be material and adverse to
the financial position, results of operations or business of such Person, or
(ii) would materially impair the ability of any Person to perform its respective
obligations under any of the Transaction Documents, or otherwise materially
impede the consummation of the transactions contemplated hereby; provided,
however, that “Material Adverse Effect” shall not be deemed to include the
impact of (1) changes in banking and similar laws, rules or regulations of
general applicability or interpretations thereof by Governmental Agencies, (2)
changes in GAAP or regulatory accounting requirements applicable to financial
institutions and their holding companies generally, (3) changes after the date
of this Agreement in general economic or capital market conditions affecting
financial institutions or their market prices generally and not specifically
related to Company or the Purchasers, (4) direct effects of compliance with this
Agreement on the operating performance of Company or the Purchasers, including
expenses incurred by Company or the Purchasers in consummating the transactions
contemplated by this Agreement, and (5) the effects of any action or omission
taken by Company with the prior written consent of the Purchasers, and vice
versa, or as otherwise contemplated by this Agreement and the Subordinated
Notes.

“Maturity Date” means August 28, 2025.

“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.

“Placement Agent” means Sandler O’Neill + Partners, L.P.

“Property” means any real property owned or leased by Company or any Affiliate
or Subsidiary of Company.

“Purchaser” or “Purchasers” has the meaning set forth in the preamble hereto.

“Regulation D” has the meaning set forth in the Recitals.

“Regulatory Agencies” means any federal or state agency charged with the
supervision or regulation of depositary institutions or holding companies of
depositary institutions, or engaged in the insurance of depositary institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to
Company, Bank or any of their Subsidiaries.

“SEC” means the Securities and Exchange Commission.

3 

 



“Secondary Market Transaction” has the meaning set forth in Section 5.5.

“Securities Act” has the meaning set forth in the Recitals.

“Subordinated Note” means the Subordinated Note (or collectively, the
“Subordinated Notes”) in the form attached as Exhibit A hereto, as amended,
restated, supplemented or modified from time to time, and each Subordinated Note
delivered in substitution or exchange for such Subordinated Note.

“Subordinated Note Amount” has the meaning set forth in the Recitals.

“Subsidiary” means with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.

“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 208 and 12 C.F.R. Part 250, as amended, modified and supplemented and in
effect from time to time or any replacement thereof.

“Transaction Documents” has the meaning set forth in Section 3.2.1.

1.2           Interpretations. The foregoing definitions are equally applicable
to both the singular and plural forms of the terms defined. The words “hereof”,
“herein” and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The word “including” when used in this Agreement without the
phrase “without limitation,” shall mean “including, without limitation.” All
references to time of day herein are references to Eastern Time unless otherwise
specifically provided. All references to this Agreement and Subordinated Notes
shall be deemed to be to such documents as amended, modified or restated from
time to time. With respect to any reference in this Agreement to any defined
term, (i) if such defined term refers to a Person, then it shall also mean all
heirs, legal representatives and permitted successors and assigns of such
Person, and (ii) if such defined term refers to a document, instrument or
agreement, then it shall also include any replacement, extension or other
modification thereof.

1.3           Exhibits Incorporated. All Exhibits attached are hereby
incorporated into this Agreement.

2.           SUBORDINATED DEBT.

2.1           Certain Terms. Subject to the terms and conditions herein
contained, Company proposes to issue and sell to the Purchasers, severally and
not jointly, Subordinated Notes, in an amount equal to the aggregate of the
Subordinated Note Amounts. The Purchasers, severally and not jointly, each agree
to purchase the Subordinated Notes, from Company on the Closing Date in
accordance with the terms of, and subject to the conditions and provisions set
forth in, this Agreement and the Subordinated Notes. The Subordinated Note
Amounts shall be disbursed in accordance with Section 3.1. The Subordinated
Notes shall bear interest per annum as set forth in the Subordinated Notes. The
unpaid principal balance of the Subordinated Notes plus all accrued but unpaid
interest thereon shall be due and payable on the Maturity Date, or such earlier
date on which such amount shall become due and payable on account of (i)
acceleration by the Purchasers in accordance with the terms of the Subordinated
Notes and this Agreement or (ii) Company’s delivery of a notice of redemption or
repayment in accordance with the terms of the Subordinated Notes.

4 

 



2.2           Subordination. The Subordinated Notes shall be subordinated in
accordance with the subordination provisions set forth therein.

2.3           Maturity Date. On the Maturity Date, all sums due and owing under
this Agreement and the Subordinated Notes shall be repaid in full. Company
acknowledges and agrees that the Purchasers have not made any commitments,
either express or implied, to extend the terms of the Subordinated Notes past
their Maturity Date, and shall not extend such terms beyond the Maturity Date
unless Company and the Purchasers hereafter specifically otherwise agree in
writing.

2.4           Unsecured Obligations. The obligations of Company to the
Purchasers under the Subordinated Notes shall be unsecured.

2.5           The Closing. The execution and delivery of the Transaction
Documents (the “Closing”) shall occur at the offices of Company at 10:00 a.m.
(local time) on the Closing Date, or at such other place or time or on such
other date as the parties hereto may agree.

2.6           Payments. Company agrees that matters concerning payments and
application of payments shall be as set forth in this Agreement and in the
Subordinated Notes.

2.7           Right of Offset. Each Purchaser hereby expressly waives any right
of offset it may have against Company.

2.8           Use of Proceeds. Company shall use the net proceeds from the sale
of Subordinated Notes to redeem outstanding shares of preferred stock issued to
the United States Treasury in connection with its participation in the Small
Business Lending Fund and for general corporate purposes.

3.           DISBURSEMENT.

3.1           Disbursement. On the Closing Date, assuming all of the terms and
conditions set forth in Section 3.2 have been satisfied by Company and Company
has executed and delivered to each of the Purchasers this Agreement and such
Purchaser’s the Subordinated Note and any other related documents in form and
substance reasonably satisfactory to the Purchasers, each Purchaser shall
disburse the Subordinated Note Amount in immediately available funds set forth
next to its name in Schedule I to Company in exchange for a Subordinated Note
with a principal amount equal to such Subordinated Note Amount (the
“Disbursement”). The Company will deliver to the respective Purchaser one or
more certificates representing the Subordinated Notes in definitive form (or
provide evidence of the same with the original to be delivered by the Company by
overnight delivery on the next calendar day in accordance with the delivery
instructions of the Purchaser), registered in such names and denominations as
such Purchasers may request.

3.2           Conditions Precedent to Disbursement.

3.2.1           Conditions to the Purchasers’ Obligation. The obligation of each
Purchaser to consummate the purchase of the Subordinated Notes to be purchased
by them at Closing and to effect the Disbursement is subject to delivery by or
at the direction of the Company to such Purchaser each of the following (or
written waiver by such Purchaser prior to the Closing of such delivery):

5 

 



3.2.1.1           Transaction Documents. This Agreement and the Subordinated
Notes (collectively, the “Transaction Documents”), each duly authorized and
executed by Company.

3.2.1.2           Authority Documents.

(a)A copy, certified by the Secretary or Assistant Secretary of Company, of the
Restated Certificate of Incorporation of Company;

(b)A certificate of existence of Company issued by the Secretary of State of the
State of New Jersey;

(c)A copy, certified by the Secretary or Assistant Secretary, of the Bylaws of
Company;

(d)A copy, certified by the Secretary or Assistant Secretary of Company, of the
resolutions of the board of directors (and any committee thereof) of Company
authorizing the execution, delivery and performance of the Transaction
Documents;

(e)An incumbency certificate of the Secretary or Assistant Secretary of Company
certifying the names of the officer or officers of Company authorized to sign
the Transaction Documents and the other documents provided for in this
Agreement; and

(f)The opinion of McCarter & English, LLP, counsel to the Company, dated as of
the Closing Date, substantially in the form set forth at Exhibit B attached
hereto addressed to the Purchasers and Placement Agent.

3.2.1.3           Officer’s Certificate. A certificate signed on behalf of
Company by a senior executive officer certifying that the representations and
warranties of Company set forth in this Agreement are true and correct in all
respects on and as of the date of this Agreement and on and as of the Closing
Date as though made on and as of the Closing Date, except where the failure to
be true and correct, individually or in the aggregate, would not be reasonably
likely to have a Material Adverse Effect (and except that (i) representations
and warranties made as of a specified date shall only be required to be true and
correct as of such date and (ii) the representations and warranties of Company
set forth in Sections 4.2.1, 4.2.3 and 4.5 shall be true and correct in all
respects).

3.2.1.4           Other Documents. Such other certificates, affidavits,
schedules, resolutions, notes and/or other documents which are provided for
hereunder or as a Purchaser may reasonably request.

6 

 



3.2.1.5           Aggregate Investments. Prior to, or contemporaneously with the
Closing, each of the Purchasers set forth on Schedule I shall have actually
subscribed for the amounts set forth opposite such Purchaser’s name on Schedule
I.

3.2.2        Conditions to Company’s Obligation.

3.2.2.1           Since the date of this Agreement, there shall not have been
any action taken, or any law, rule or regulation enacted, entered, enforced or
deemed applicable to Company or its Subsidiaries or the transactions
contemplated by this Agreement by any Governmental Agency which imposes any
restriction or condition that Company determines, in its reasonable good faith
judgment, is materially and unreasonably burdensome on Company’s business or
would materially reduce the economic benefits of the transactions contemplated
by this Agreement to Company to such a degree that Company would not have
entered into this Agreement had such condition or restriction been known to it
on the date hereof.

3.2.2.2           With respect to a given Purchaser, the obligation of Company
to consummate the sale of the Subordinated Notes and to effect the Closing is
subject to delivery by or at the direction of such Purchaser to Company each of
the following (or written waiver by Company prior to the Closing of such
delivery):

(a)Transaction Documents. This Agreement, duly authorized and executed by such
Purchaser.

(b)Officer’s Certificate. A certificate signed on behalf of such Purchaser by a
duly authorized person certifying that the representations and warranties of
such Purchaser set forth in this Agreement are true and correct in all respects
on and as of the date of this Agreement and on and as of the Closing Date as
though made on and as of the Closing Date.

4.REPRESENTATIONS AND WARRANTIES OF COMPANY.

Company hereby represents and warrants to each Purchaser as follows:

4.1Organization and Authority.

4.1.1        Organization Matters of Company and Its Subsidiaries.

4.1.1.1           Company is validly existing and in good standing under the
laws of the State of New Jersey and has all requisite corporate power and
authority to conduct its business and activities as presently conducted, to own
its properties, and to perform its obligations under the Transaction Documents.
Company is duly qualified as a foreign corporation to transact business and is
in good standing in each other jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not result in a Material Adverse Effect. Company is duly
registered as a bank holding company under the Bank Holding Company Act of 1956,
as amended.

7 

 



4.1.1.2           Each Subsidiary either has been duly organized and is validly
existing as a corporation, a limited liability company or has been duly
chartered and is validly existing as a New Jersey chartered commercial bank, in
each case in good standing under the laws of the jurisdiction of its
incorporation or formation, has corporate power and authority to own, lease and
operate its properties and to conduct its business and is duly qualified as a
foreign corporation to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect. All of the issued and outstanding shares of capital stock or
other equity interests in each Subsidiary have been duly authorized and validly
issued, are fully paid and non-assessable and are owned by Company, directly or
through Subsidiaries, free and clear of any security interest, mortgage, pledge,
lien, encumbrance or claim; none of the outstanding shares of capital stock of,
or other equity interests in, any Subsidiary were issued in violation of the
preemptive or similar rights of any securityholder of such Subsidiary or any
other entity.

4.1.1.3           Bank is a New Jersey chartered commercial bank. The deposit
accounts of Bank are insured by the FDIC up to applicable limits. Neither
Company nor Bank has received any notice or other information indicating that
Bank is not an “insured depository institution” as defined in 12 U.S.C. Section
1813, nor has any event occurred which could reasonably be expected to adversely
affect the status of Bank as an FDIC-insured institution.

4.1.2          Capital Stock and Related Matters. All of the outstanding capital
stock of Company has been duly authorized and validly issued and is fully paid
and non-assessable. There are, as of the date hereof, no outstanding options,
rights, warrants or other agreements or instruments obligating Company to issue,
deliver or sell, or cause to be issued, delivered or sold, additional shares of
the capital stock of Company or obligating Company to grant, extend or enter
into any such agreement or commitment to any Person other than Company except
pursuant to Company’s equity incentive plans duly adopted by Company’s Board of
Directors.

4.2           No Impediment to Transactions.

4.2.1           Transaction is Legal and Authorized. Company has the requisite
corporate power to enter into and perform its obligations under this Agreement.

4.2.2           Agreement. This Agreement has been duly authorized, executed and
delivered, and, assuming due authorization, execution and delivery by the other
parties thereto, constitutes the legal, valid and binding obligations of
Company, enforceable in accordance with its terms, except as enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting creditors’ rights generally or by general
equitable principles.

4.2.3           Subordinated Notes. The Subordinated Notes have been duly
authorized by the Company and when executed by the Company and issued, delivered
to and paid for by the Purchasers in accordance with the terms of the Agreement,
will have been duly executed, authenticated, issued and delivered and will
constitute legal, valid and binding obligations of Company, and enforceable in
accordance with their terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles.

8 

 



4.2.4           No Defaults or Restrictions. Neither the execution and delivery
of the Transaction Documents nor compliance with their respective terms and
conditions will (whether with or without the giving of notice or lapse of time
or both) (i) violate, conflict with or result in a breach of, or constitute a
default under: (1) the Certificate of Incorporation or Bylaws of Company; (2)
any of the terms, obligations, covenants, conditions or provisions of any
corporate restriction or of any contract, agreement, indenture, mortgage, deed
of trust, pledge, bank loan or credit agreement, or any other agreement or
instrument to which Company or Bank, as applicable, is now a party or by which
it or any of its properties may be bound or affected; (3) any judgment, order,
writ, injunction, decree or demand of any court, arbitrator, grand jury, or
Governmental Agency; or (4) any statute, rule or regulation applicable to
Company, except, in the case of items (2), (3) or (4), for such violations and
conflicts that would not reasonably be expected to have, singularly or in the
aggregate, a Material Adverse Effect on Company, or (ii) result in the creation
or imposition of any lien, charge or encumbrance of any nature whatsoever upon
any property or asset of Company. Neither Company nor Bank is in default in the
performance, observance or fulfillment of any of the terms, obligations,
covenants, conditions or provisions contained in any indenture or other
agreement creating, evidencing or securing Indebtedness of any kind or pursuant
to which any such Indebtedness is issued, or any other agreement or instrument
to which Company or Bank, as applicable, is a party or by which Company or Bank,
as applicable, or any of its properties may be bound or affected, except, in
each case, only such defaults that would not reasonably be expected to have,
singularly or in the aggregate, a Material Adverse Effect on Company.

4.2.5           Governmental Consent. No governmental orders, permissions,
consents, approvals or authorizations are required to be obtained by Company
that have not been obtained, and no registrations or declarations are required
to be filed by Company that have not been filed in connection with, or, in
contemplation of, the execution and delivery of, and performance under, the
Transaction Documents, except for applicable requirements, if any, of the
Securities Act, the Exchange Act or state securities laws or “blue sky” laws of
the various states and any applicable federal or state banking laws and
regulations.

4.3           Possession of Licenses and Permits. Company and its Subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Agencies necessary to conduct the business now operated by it except where the
failure to possess such Governmental Licenses would not, singularly or in the
aggregate, have a Material Adverse Effect on Company or such applicable
Subsidiary; Company and each Subsidiary of Company is in compliance with the
terms and conditions of all such Governmental Licenses, except where the failure
so to comply would not, singly or in the aggregate, have a Material Adverse
Effect on Company or such applicable Subsidiary of Company; all of the
Governmental Licenses are valid and in full force and effect, except where the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not have a Material Adverse Effect
on Company or such applicable Subsidiary of Company; and neither Company nor any
Subsidiary of Company has received any notice of proceedings relating to the
revocation or modification of any such Governmental Licenses.

4.4           Financial Condition.

4.4.1           Company Financial Statements. The financial statements of
Company included in Company’s SEC Reports (including the related notes, where
applicable) (i) have been prepared from, and are in accordance with, the books
and records of Company; (ii) fairly present in all material respects the results
of operations, cash flows, changes in stockholders’ equity and financial
position of Company and its consolidated Subsidiaries, for the respective fiscal
periods or as of the respective dates therein set forth (subject in the case of
unaudited statements to recurring year-end audit adjustments normal in nature
and amount), as applicable; (iii) complied as to form, as of their respective
dates of filing in all material respects with applicable accounting and banking
requirements as applicable, with respect thereto; and (iv) have been prepared in
accordance with GAAP consistently applied during the periods involved, except,
in each case, as indicated in such statements or in the notes thereto and
Regulation S-X promulgated under the Securities Act. The books and records of
Company have been, and are being, maintained in all material respects in
accordance with GAAP and any other applicable legal and accounting requirements.
Company does not have any material liability of any nature whatsoever (whether
absolute, accrued, contingent or otherwise and whether due or to become due),
except for those liabilities that are reflected or reserved against on the
consolidated balance sheet of Company contained in Company SEC Reports for
Company’s most recently filed quarterly or annual fiscal period, as applicable,
and for liabilities incurred in the ordinary course of business consistent with
past practice or in connection with this Agreement and the transactions
contemplated hereby.

9 

 



4.4.2           Absence of Default. Since the date of the latest audited
financial statements included in Company’s SEC Reports, no event has occurred
which either of itself or with the lapse of time or the giving of notice or
both, would give any creditor of Company the right to accelerate the maturity of
any material Indebtedness of Company. Company is not in default under any other
Lease, agreement or instrument, or any law, rule, regulation, order, writ,
injunction, decree, determination or award, non-compliance with which could
reasonably be expected to result in a Material Adverse Effect on Company.

4.4.3           Ownership of Property. Company and each of its Subsidiaries has
good and marketable title as to all real property owned by it and good title to
all assets and properties owned by Company and such Subsidiary in the conduct of
its businesses, whether such assets and properties are real or personal,
tangible or intangible, including assets and property reflected in the most
recent balance sheet contained in Company’s SEC Reports or acquired subsequent
thereto (except to the extent that such assets and properties have been disposed
of in the ordinary course of business, since the date of such balance sheet),
subject to no encumbrances, liens, mortgages, security interests or pledges,
except (i) those items which secure liabilities for public or statutory
obligations or any discount with, borrowing from or other obligations to the
Federal Home Loan Bank, inter-bank credit facilities, reverse repurchase
agreements or any transaction by Bank acting in a fiduciary capacity, (ii)
statutory liens for amounts not yet delinquent or which are being contested in
good faith and (iii) such as do not, singly or in the aggregate, materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by Company or any of its
Subsidiaries. Company and each of its Subsidiaries, as lessee, has the right
under valid and existing leases of real and personal properties that are
material to Company or such Subsidiary, as applicable, in the conduct of its
business to occupy or use all such properties as presently occupied and used by
it. Such existing leases and commitments to lease constitute or will constitute
operating leases for both tax and financial accounting purposes and the lease
expense and minimum rental commitments with respect to such leases and lease
commitments are as disclosed in all material respects in Company’s SEC Reports.

10 

 



4.5           No Material Adverse Change. Since the date of the latest audited
financial statements included in Company’s SEC Reports, there has been no
development or event which has had or could reasonably be expected to have a
Material Adverse Effect on Company or any of its Subsidiaries.

4.6           Legal Matters.

4.6.1           Compliance with Law. Company and each of its Subsidiaries (i)
has complied with and (ii) is not under investigation with respect to, and, to
the Company’s knowledge, have not been threatened to be charged with or given
any notice of any material violation of any applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government, or
any instrumentality or agency thereof, having jurisdiction over the conduct of
its business or the ownership of its properties, except where any such failure
to comply or violation would not reasonably be expected to have a Material
Adverse Effect on Company or any of its Subsidiaries.

4.6.2           Regulatory Enforcement Actions. Company, Bank and its other
Subsidiaries are in compliance in all material respects with all laws
administered by and regulations of any Governmental Agency applicable to it or
to them, the failure to comply with which would have a Material Adverse Effect.
None of Company, Bank, Company’s Subsidiaries nor any of their officers or
directors is now operating under any restrictions, agreements, memoranda, or
commitments (other than restrictions of general application) imposed by any
Governmental Agency, nor are, to Company’s knowledge, (a) any such restrictions
threatened or (b) any agreements, memoranda or commitments being sought by any
Governmental Agency.

4.6.3           Pending Litigation. There are no actions, suits, proceedings or
written agreements pending, or, to Company’s knowledge, threatened or proposed,
against Company, Bank, or any of its other Subsidiaries at law or in equity or
before or by any federal, state, municipal, or other governmental department,
commission, board, or other administrative agency, domestic or foreign, that,
either separately or in the aggregate, would reasonably be expected to have a
Material Adverse Effect on Company or any of its Subsidiaries or affect issuance
or payment of the Subordinated Notes; and neither Company nor any of its
Subsidiaries is a party to or named as subject to the provisions of any order,
writ, injunction, or decree of, or any written agreement with, any court,
commission, board or agency, domestic or foreign, that either separately or in
the aggregate, will have a Material Adverse Effect on Company or any of its
Subsidiaries.

4.6.4           Brokerage Commissions. Except for commissions paid to the
Placement Agent, neither Company nor any Affiliate of Company is obligated to
pay any brokerage commission or finder’s fee to any Person in connection with
the transactions contemplated by this Agreement.

4.6.5           Investment Company Act. Neither Company nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

4.7           No Misstatement. No information, exhibit, report, schedule or
document, when viewed together as a whole, furnished by Company to Purchasers in
connection with the negotiation, execution or performance of this Agreement
contains any untrue statement of a material fact, or omits to state a material
fact necessary to make the statements contained therein not misleading in light
of the circumstances under which they were made, not misleading.

11 

 



4.8           Reporting Compliance. Company is subject to, and is in compliance
in all material respects with, the reporting requirements of Section 13 and
Section 15(d), as applicable, of the Securities Exchange Act of 1934, as
amended, and the rules and the regulations of the SEC thereunder (collectively,
the “Exchange Act”). Company’s SEC Reports at the time they were or hereafter
are filed with the SEC, complied in all material respects with the requirements
of the Exchange Act and did not and do not include any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

4.9           Internal Control Over Financial Reporting. Company and its
Subsidiaries maintain systems of “internal control over financial reporting” (as
defined in Rule 13a-15(f) of the Exchange Act) that comply with the requirements
of the Exchange Act and have been designed by, or under the supervision of,
their respective principal executive and principal financial officers, or
persons performing similar functions, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with GAAP, including, but not
limited to, a system of accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Since the end of Company’s most recent audited fiscal year, (y)
Company has no knowledge of (i) any material weakness in Company’s internal
control over financial reporting (whether or not remediated) or (ii) any fraud,
whether or not material, that involves management or other employees who have a
significant role in Company’s internal controls and (z) there has been no change
in Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, Company’s internal
control over financial reporting.

4.10           Disclosure Controls and Procedures. Company and its Subsidiaries
maintain an effective system of disclosure controls and procedures (as defined
in Rule 13a-15 and Rule 15d-15 of the Exchange Act), that (i) are designed to
ensure that information required to be disclosed by Company in the reports that
it files or submits under the Exchange Act is recorded, processed, summarized
and reported within the time periods specified in the SEC’s rules and forms and
that material information relating to Company and its Subsidiaries is made known
to Company’s principal executive officer and principal financial officer by
others within Company and its Subsidiaries to allow timely decisions regarding
disclosure, and (ii) are effective in all material respects to perform the
functions for which they were established. As of the date hereof, Company has no
knowledge that would reasonably cause it to believe that the evaluation to be
conducted of the effectiveness of Company’s disclosure controls and procedures
for the most recently ended fiscal quarter period will result in a finding that
such disclosure controls and procedures are ineffective for such quarter ended.
Based on the evaluation of Company’s and each Subsidiary’s disclosure controls
and procedures described above, Company is not aware of (1) any significant
deficiency in the design or operation of internal controls which could adversely
affect Company’s ability to record, process, summarize and report financial data
or any material weaknesses in internal controls or (2) any fraud, whether or not
material, that involves management or other employees who have a significant
role in Company’s internal controls. Since the most recent evaluation of
Company’s disclosure controls and procedures described above, there have been no
significant changes in internal controls or in other factors that could
significantly affect internal controls.

12 

 



4.11           Representations and Warranties Generally. The representations and
warranties of Company set forth in this Agreement are true and correct as of the
date hereof and will be true and correct as of the Closing Date and as otherwise
specifically provided herein. Any certificate signed by an officer of Company
and delivered to the Purchasers or to counsel for Purchasers shall be deemed to
be a representation and warranty by Company to the Purchasers as to the matters
set forth therein.

5.            GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.

Company hereby further covenants and agrees with each Purchaser as follows:

5.1           Compliance with Transaction Documents. Company shall comply with,
observe and timely perform each and every one of the covenants, agreements and
obligations under the Transaction Documents.

5.2           Affiliate Transactions. Company shall not itself, nor shall it
cause, permit or allow any Subsidiary to enter into any transaction, including,
the purchase, sale or exchange of property or the rendering of any service, with
any Affiliate of Company except in the ordinary course of business and pursuant
to the reasonable requirements of Company’s or such Affiliate’s business and
upon terms consistent with applicable laws and regulations and reasonably found
by the appropriate board(s) of directors to be fair and reasonable and no less
favorable to Company or such Affiliate than would be obtained in a comparable
arm’s length transaction with a Person not an Affiliate.

5.3           Compliance with Laws.

5.3.1           Generally. Company shall comply and cause Bank and each other
Subsidiary to comply in all material respects with all applicable statutes,
rules, regulations, orders and restrictions in respect of the conduct of its
business and the ownership of its properties, except, in each case, where such
noncompliance would not reasonably be expected to have a Material Adverse Effect
on Company.

5.3.2           Regulated Activities. Company shall not itself, nor shall it
cause, permit or allow Bank or any other Subsidiary (i) engage in any business
or activity not permitted by all applicable laws and regulations, except where
such business or activity would not reasonably be expected to have a Material
Adverse Effect on Company, Bank and/or such Subsidiary or (ii) make any loan or
advance secured by the capital stock of another bank or depository institution,
or acquire the capital stock, assets or obligations of or any interest in
another bank or depository institution, in each case other than in accordance
with applicable laws and regulations and safe and sound banking practices.

5.3.3           Taxes. Company shall and shall cause Bank and any other
Subsidiary to promptly pay and discharge all taxes, assessments and other
governmental charges imposed upon Company, Bank or any other Subsidiary or upon
the income, profits, or property of Company or any Subsidiary and all claims for
labor, material or supplies which, if unpaid, might by law become a lien or
charge upon the property of Company, Bank or any other Subsidiary.
Notwithstanding the foregoing, none of Company, Bank or any other Subsidiary
shall be required to pay any such tax, assessment, charge or claim, so long as
the validity thereof shall be contested in good faith by appropriate
proceedings, and appropriate reserves therefor shall be maintained on the books
of Company, Bank and such other Subsidiary.

13 

 



5.3.4           Corporate Existence. Company shall do or cause to be done all
things reasonably necessary to maintain, preserve and renew its corporate
existence and that of Bank and the other Subsidiaries and its and their rights
and franchises, and comply in all material respects with all related laws
applicable to Company, Bank or the other Subsidiaries.

5.3.5           Dividends, Payments, and Guarantees During Event of Default.
During the continuance of an Event of Default (as defined under the Subordinated
Notes) and except as required by any federal or state Governmental Agency,
Company agrees not to (a) declare or pay any dividends on, or redeem, purchase,
acquire or make a liquidation payment with respect to, any of its capital stock;
(b) make any payment of principal of, or interest or premium, if any, on, or
repay, repurchase or redeem any of Company’s debt that ranks equal with or
junior to the Subordinated Notes; or (c) make any payments under any guarantee
that ranks equal with or junior to the Subordinated Notes, other than (i) any
dividends or distributions in shares of, or options, warrants or rights to
subscribe for or purchase shares of, any class of Company’s common stock; (ii)
any declaration of a non-cash dividend in connection with the implementation of
a shareholders’ rights plan, or the issuance of stock under any such plan in the
future, or the redemption or repurchase of any such rights pursuant thereto;
(iii) as a result of a reclassification of Company’s capital stock or the
exchange or conversion of one class or series of Company’s capital stock for
another class or series of Company’s capital stock; (iv) the purchase of
fractional interests in shares of Company’s capital stock pursuant to the
conversion or exchange provisions of such capital stock or the security being
converted or exchanged; or (v) purchases of any class of Company’s common stock
related to the issuance of common stock or rights under any benefit plans for
Company’s directors, officers or employees or any of Company’s dividend
reinvestment plans; provided, however, that any payment permitted by clauses
(iii), (iv) or (v) above shall not exceed $300,000.

5.3.6           Tier 2 Capital. If all or any portion of the Subordinated Notes
ceases to be deemed to be Tier 2 Capital, other than due to the limitation
imposed on the capital treatment of subordinated debt during the five (5) years
immediately preceding the Maturity Date of the Subordinated Notes, Company will
immediately notify the Purchasers, and thereafter Company and the Purchasers
will work together in good faith to execute and deliver all agreements as
reasonably necessary in order to restructure the applicable portions of the
obligations evidenced by the Subordinated Notes to qualify as Tier 2 Capital.

5.4           Absence of Control. It is the intent of the parties to this
Agreement that in no event shall the Purchasers, by reason of any of the
Transaction Documents, be deemed to control, directly or indirectly, Company,
and the Purchasers shall not exercise, or be deemed to exercise, directly or
indirectly, a controlling influence over the management or policies of Company.

5.5           Secondary Market Transactions. Each Purchaser shall have the right
at any time and from time to time to securitize its Subordinated Notes or any
portion thereof in a single asset securitization or a pooled loan securitization
of rated single or multi-class securities secured by or evidencing ownership
interests in the Subordinated Notes (each such securitization is referred to
herein as a “Secondary Market Transaction”). In connection with any such
Secondary Market Transaction, Company shall, at Company’s expense, cooperate
with the Purchasers and otherwise reasonably assist the Purchasers in satisfying
the market standards to which the Purchasers customarily adhere or which may be
reasonably required in the marketplace or by applicable rating agencies in
connection with any such Secondary Market Transaction. Subject to any written
confidentiality obligation, all information regarding Company may be furnished,
without liability except in the case of gross negligence or willful misconduct,
to any Purchaser and to any Person reasonably deemed necessary by Purchaser in
connection with participation in such Secondary Market Transaction. All
documents, financial statements, appraisals and other data relevant to Company
or the Subordinated Notes may be retained by any such Person.

14 

 



6.           REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS.

Each Purchaser hereby represents and warrants to Company, and covenants with
Company, severally and not jointly, as follows:

6.1           Legal Power and Authority. It has all necessary power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby. It is an entity duly
organized, validly existing and in good standing under the laws its jurisdiction
of organization.

6.2           Authorization and Execution. The execution, delivery and
performance of this Agreement has been duly authorized by all necessary action
on the part of such Purchaser, and this Agreement is a legal, valid and binding
obligation of such Purchaser, enforceable against such Purchaser in accordance
with its terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditors’ rights generally or by general equitable principles.

6.3           No Conflicts. Neither the execution, delivery or performance of
the Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, constitute a breach of or a
default (whether with or without the giving of notice or lapse of time or both)
under (i) its organizational documents, (ii) any agreement to which it is party,
(iii) any law applicable to it or (iv) any order, writ, judgment, injunction,
decree, determination or award binding upon or affecting it.

6.4           Purchase for Investment. It is purchasing the Subordinated Note
for its own account and not with a view to distribution and with no present
intention of reselling, distributing or otherwise disposing of the same. It has
no present or contemplated agreement, undertaking, arrangement, obligation,
indebtedness or commitment providing for, or which is likely to compel, a
disposition of the Subordinated Notes in any manner.

6.5           Institutional Accredited Investor. It is and will be on the
Closing Date an institutional “accredited investor” as such term is defined in
Rule 501(a) of Regulation D and as contemplated by subsections (1), (2), (3) and
(7) of Rule 501(a) of Regulation D, and has no less than $5,000,000 in total
assets.

15 

 



6.6           Financial and Business Sophistication. It has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the prospective investment in the Subordinated Notes. It
has relied solely upon its own knowledge of, and/or the advice of its own legal,
financial or other advisors with regard to, the legal, financial, tax and other
considerations involved in deciding to invest in the Subordinated Notes.

6.7           Ability to Bear Economic Risk of Investment. It recognizes that an
investment in the Subordinated Notes involves substantial risk. It has the
ability to bear the economic risk of the prospective investment in the
Subordinated Notes, including the ability to hold the Subordinated Notes
indefinitely, and further including the ability to bear a complete loss of all
of its investment in Company.

6.8           Information. It acknowledges that: (i) it is not being provided
with the disclosures that would be required if the offer and sale of the
Subordinated Notes were registered under the Securities Act, nor is it being
provided with any offering circular or prospectus prepared in connection with
the offer and sale of the Subordinated Notes; (ii) it has conducted its own
examination of Company and the terms of the Subordinated Notes to the extent it
deems necessary to make its decision to invest in the Subordinated Notes; and
(iii) it has availed itself of publicly available financial and other
information concerning Company to the extent it deems necessary to make its
decision to purchase the Subordinated Notes. It has reviewed the information set
forth in Company’s SEC Reports and the exhibits and schedules hereto.

6.9           Access to Information. It acknowledges that it and its advisors
have been furnished with all materials relating to the business, finances and
operations of Company that have been requested of it or its advisors and have
been given the opportunity to ask questions of, and to receive answers from,
persons acting on behalf of Company concerning terms and conditions of the
transactions contemplated by this Agreement in order to make an informed and
voluntary decision to enter into this Agreement.

6.10           Investment Decision. It has made its own investment decision
based upon its own judgment, due diligence and advice from such advisors as it
has deemed necessary and not upon any view expressed by any other person or
entity, including the Placement Agent. Neither such inquiries nor any other due
diligence investigations conducted by it or its advisors or representatives, if
any, shall modify, amend or affect its right to rely on Company’s
representations and warranties contained herein. It is not relying upon, and has
not relied upon, any advice, statement, representation or warranty made by any
Person by or on behalf of Company, including, without limitation, the Placement
Agent, except for the express statements, representations and warranties of
Company made or contained in this Agreement. Furthermore, it acknowledges that
(i) the Placement Agent has not performed any due diligence review on behalf of
it and (ii) nothing in this Agreement or any other materials presented by or on
behalf of Company to it in connection with the purchase of the Subordinated
Notes constitutes legal, tax or investment advice.

6.11           Private Placement; No Registration; Restricted Legends. It
understands and acknowledges that the Subordinated Notes are being sold by
Company without registration under the Securities Act in reliance on the
exemption from federal and state registration set forth in, respectively, Rule
506(b) of Regulation D under Section 4(a)(2) of the Securities Act and Section
18 of the Securities Act, or any state securities laws, and accordingly, may be
resold, pledged or otherwise transferred only if exemptions from the Securities
Act and applicable state securities laws are available to it. It further
acknowledges and agrees that all certificates or other instruments representing
the Subordinated Notes will bear the restrictive legend set forth in the form of
Subordinated Note. It further acknowledges its primary responsibilities under
the Securities Act and, accordingly, will not sell or otherwise transfer the
Subordinated Notes or any interest therein without complying with the
requirements of the Securities Act and the rules and regulations promulgated
thereunder and the requirements set forth in this Agreement.

16 

 



6.12           Placement Agent. It will purchase the Subordinated Note(s)
directly from Company and not from the Placement Agent and understands that
neither the Placement Agent nor any other broker or dealer has any obligation to
make a market in the Subordinated Notes.

6.13           Tier 2 Capital. If all or any portion of the Subordinated Notes
ceases to be deemed to be Tier 2 Capital, other than due to the limitation
imposed on the capital treatment of subordinated debt during the five (5) years
immediately preceding the Maturity Date of the Subordinated Notes, Company will
immediately notify the Purchasers, and thereafter Company and the Purchasers
will work together in good faith to execute and deliver all agreements as
reasonably necessary in order to restructure the applicable portions of the
obligations evidenced by the Subordinated Notes to qualify as Tier 2 Capital.

6.14           Accuracy of Representations. It understands that each of the
Placement Agent and Company will rely upon the truth and accuracy of the
foregoing representations, acknowledgements and agreements in connection with
the transactions contemplated by this Agreement, and agrees that if any of the
representations or acknowledgements made by it are no longer accurate as of the
Closing Date, or if any of the agreements made by it are breached on or prior to
the Closing Date, it shall promptly notify the Placement Agent and Company.

6.15           Representations and Warranties Generally. The representations and
warranties of the Purchaser set forth in this Agreement are true and correct as
of the date hereof and will be true and correct as of the Closing Date and as
otherwise specifically provided herein. Any certificate signed by a duly
authorized representative of the Purchaser and delivered to the Company or to
counsel for Company shall be deemed to be a representation and warranty by the
Purchaser to Company as to the matters set forth therein.

7.           TERMINATION.

The Purchasers may terminate this Agreement (i) at any time prior to the Closing
Date by written notice signed by all Purchasers to Company if the Purchasers
shall decline to purchase the Subordinated Notes for any reason permitted by
this Agreement or (ii) on the Closing Date if any condition described in Section
3.2 is not fulfilled by the Company or waived in writing by the Purchasers on or
prior to the Closing Date. Any termination pursuant to this Section shall be
without liability on the part of (a) Company to the Purchasers or (b) the
Purchasers to Company.

8.           MISCELLANEOUS.

8.1           Time of the Essence. Time is of the essence of this Agreement.

17 

 



8.2           Waiver or Amendment. No waiver or amendment of any term,
provision, condition, covenant or agreement herein or in the Subordinated Notes
shall be effective except with the consent of the holders of not less than more
than fifty percent (50%) in aggregate principal amount (excluding any
Subordinated Notes held by Company or any of its Affiliates) of the Subordinated
Notes at the time outstanding; provided, however, that without the consent of
each holder of an affected Subordinated Note, no such amendment or waiver may:
(i) reduce the principal amount of the Subordinated Note; (ii) reduce the rate
of or change the time for payment of interest on any Subordinated Note; (iii)
extend the maturity of any Subordinated Note, (iv) change the currency in which
payment of the obligations of Company under this Agreement and the Subordinated
Notes are to be made; or (v) lower the percentage of aggregate principal amount
of outstanding Subordinated Notes required to approve any amendment of this
Agreement or the Subordinated Notes, (vi) make any changes to Section 6 (Failure
to Make a Payment) of the Subordinated Notes that adversely affects the rights
of any holder of a Subordinated Note; or (vii) disproportionately affect any of
the holders of the then outstanding Subordinated Notes. Notwithstanding the
foregoing, Company may amend or supplement the Subordinated Notes without the
consent of the holders of the Subordinated Notes to cure any ambiguity, defect
or inconsistency or to provide for uncertificated Subordinated Notes in addition
to or in place of certificated Subordinated Notes, or to make any change that
does not adversely affect the rights of any holder of any of the Subordinated
Notes. No failure to exercise or delay in exercising, by a Purchaser or any
holder of the Subordinated Notes, of any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege preclude any other or further exercise thereof, or
the exercise of any other right or remedy provided by law. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
right or remedy provided by law or equity. No notice or demand on Company in any
case shall, in itself, entitle Company to any other or further notice or demand
in similar or other circumstances or constitute a waiver of the rights of the
Purchasers to any other or further action in any circumstances without notice or
demand. No consent or waiver, expressed or implied, by the Purchasers to or of
any breach or default by Company in the performance of its obligations hereunder
shall be deemed or construed to be a consent or waiver to or of any other breach
or default in the performance of the same or any other obligations of Company
hereunder. Failure on the part of the Purchasers to complain of any acts or
failure to act or to declare an Event of Default, irrespective of how long such
failure continues, shall not constitute a waiver by the Purchasers of their
rights hereunder or impair any rights, powers or remedies on account of any
breach or default by Company.

8.3           Severability. Any provision of this Agreement which is
unenforceable or invalid or contrary to law, or the inclusion of which would
adversely affect the validity, legality or enforcement of this Agreement, shall
be of no effect and, in such case, all the remaining terms and provisions of
this Agreement shall subsist and be fully effective according to the tenor of
this Agreement the same as though any such invalid portion had never been
included herein. Notwithstanding any of the foregoing to the contrary, if any
provisions of this Agreement or the application thereof are held invalid or
unenforceable only as to particular persons or situations, the remainder of this
Agreement, and the application of such provision to persons or situations other
than those to which it shall have been held invalid or unenforceable, shall not
be affected thereby, but shall continue valid and enforceable to the fullest
extent permitted by law.

8.4           Notices. Any notice which any party hereto may be required or may
desire to give hereunder shall be deemed to have been given if in writing and if
delivered personally, or if mailed, postage prepaid, by United States registered
or certified mail, return receipt requested, or if delivered by a responsible
overnight commercial courier promising next business day delivery, addressed:

18 

 



if to Company:

Stewardship Financial Corporation

630 Godwin Avenue

Midland Park, New Jersey 07432

 

Attention: Claire Chadwick

with a copy to:

McCarter & English, LLP

Four Gateway Center

100 Mulberry Street

Newark, New Jersey 07102

 

Attention: Michael Horn, Esq.

   Michele Vaillant, Esq.

 

if to the Purchasers: To the addresses indicated on Schedule I.

 

or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above. Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, three (3) Business Days
after it shall have been deposited in the United States mails as aforesaid or,
if sent by overnight courier, the Business Day following the date of delivery to
such courier (provided next business day delivery was requested).

8.5           Successors and Assigns. This Agreement shall inure to the benefit
of the parties and their respective heirs, legal representatives, successors and
assigns; except that, unless a Purchaser consents in writing, no assignment made
by Company in violation of this Agreement shall be effective or confer any
rights on any purported assignee of Company. The term “successors and assigns”
will not include a purchaser of any of the Subordinated Notes from any Purchaser
merely because of such purchase.

8.6           No Joint Venture. Nothing contained herein or in any document
executed pursuant hereto and no action or inaction whatsoever on the part of a
Purchaser, shall be deemed to make a Purchaser a partner or joint venturer with
Company.

8.7           Documentation. All documents and other matters required by any of
the provisions of this Agreement to be submitted or furnished to a Purchaser
shall be in form and substance satisfactory to such Purchaser.

8.8           Entire Agreement. This Agreement and the Subordinated Notes along
with the Exhibits thereto constitute the entire agreement between the parties
hereto with respect to the subject matter hereof and may not be modified or
amended in any manner other than by supplemental written agreement executed by
the parties hereto. No party, in entering into this Agreement, has relied upon
any representation, warranty, covenant, condition or other term that is not set
forth in this Agreement or in the Subordinated Notes.

8.9           Choice of Law. This Agreement shall be governed by and construed
in accordance with the laws of the New Jersey without giving effect to its laws
or principles of conflict of laws. Nothing herein shall be deemed to limit any
rights, powers or privileges which a Purchaser may have pursuant to any law of
the United States of America or any rule, regulation or order of any department
or agency thereof and nothing herein shall be deemed to make unlawful any
transaction or conduct by a Purchaser which is lawful pursuant to, or which is
permitted by, any of the foregoing.

19 

 



8.10           No Third Party Beneficiary. This Agreement is made for the sole
benefit of Company and the Purchasers, and no other person shall be deemed to
have any privity of contract hereunder nor any right to rely hereon to any
extent or for any purpose whatsoever, nor shall any other person have any right
of action of any kind hereon or be deemed to be a third party beneficiary
hereunder; provided, that the Placement Agent may rely on the representations
and warranties contained herein to the same extent as if it were a party to this
Agreement.

8.11           Legal Tender of United States. All payments hereunder shall be
made in coin or currency which at the time of payment is legal tender in the
United States of America for public and private debts.

8.12           Captions; Counterparts. Captions contained in this Agreement in
no way define, limit or extend the scope or intent of their respective
provisions. This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument. In the event that any
signature is delivered by facsimile transmission, or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

8.13           Knowledge; Discretion. All references herein to the Purchaser’s
or Company’s knowledge shall be deemed to mean the knowledge of such party based
on the actual knowledge of such party’s Chief Executive Officer and Chief
Financial Officer or such other persons holding equivalent offices. Unless
specified to the contrary herein, all references herein to an exercise of
discretion or judgment by a Purchaser, to the making of a determination or
designation by a Purchaser, to the application of a Purchaser’s discretion or
opinion, to the granting or withholding of a Purchaser’s consent or approval, to
the consideration of whether a matter or thing is satisfactory or acceptable to
a Purchaser, or otherwise involving the decision making of a Purchaser, shall be
deemed to mean that such Purchaser shall decide using the reasonable discretion
or judgment of a prudent lender.

8.14           Waiver Of Right To Jury Trial. TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING
IN ANY WAY IN CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER
STATEMENTS OR ACTIONS OF COMPANY OR THE PURCHASERS. THE PARTIES ACKNOWLEDGE THAT
THEY HAVE BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF
THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN FREE WILL. THE
PARTIES FURTHER ACKNOWLEDGE THAT (i) THEY HAVE READ AND UNDERSTAND THE MEANING
AND RAMIFICATIONS OF THIS WAIVER, (ii) THIS WAIVER HAS BEEN REVIEWED BY THE
PARTIES AND THEIR COUNSEL AND IS A MATERIAL INDUCEMENT FOR ENTRY INTO THIS
AGREEMENT AND (iii) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH
TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED THEREIN.

20 

 



8.15           Expenses. Except as otherwise provided in this Agreement, each of
the parties will bear and pay all other costs and expenses incurred by it or on
its behalf in connection with the transactions contemplated pursuant to this
Agreement.

8.16           Survival. Each of the representations and warranties set forth in
this Agreement shall survive the consummation of the transactions contemplated
hereby for a period of one year after the date hereof. Except as otherwise
provided herein, all covenants and agreements contained herein shall survive
until, by their respective terms, they are no longer operative.

[Signature Pages Follow]

21 

 

IN WITNESS WHEREOF, Company has caused this Subordinated Note Purchase Agreement
to be executed by its duly authorized representative as of the date first above
written.

 

COMPANY:

STEWARDSHIP FINANCIAL CORPORATION

 



  By:      

Paul Van Ostenbridge

President and Chief Executive Officer

           

 

 





[Company Signature Page to Subordinated Note Purchase Agreement]





 





IN WITNESS WHEREOF, the Purchaser has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.



  PURCHASER:   [INSERT PURCHASER’S NAME]         By:       Name:   [●]    
Title:     [●]



 

 



[Purchaser Signature Page to Subordinated Note Purchase Agreement]





 

SCHEDULE I

[Intentionally omitted from Form version.]

 



 

EXHIBIT A

SUBORDINATED NOTE

 



 

EXHIBIT B

OPINION OF COUNSEL

1.           Each of the Company and the Bank (i) has been organized or formed,
as the case may be, is validly existing and is in good standing or authorized to
transact business under the laws of the State of New Jersey, (ii) has all
requisite power and authority to carry on its business and to own, lease and
operate its properties and assets as described in the Company’s SEC Reports and
(iii) is duly qualified or licensed to do business and is in good standing as a
foreign corporation, partnership or other entity, as the case may be, authorized
to do business in each jurisdiction in which the nature of such businesses or
the ownership or leasing of such properties requires such qualification, except
where the failure to be so qualified would not, individually or in the
aggregate, have a Material Adverse Effect.

2.           The Company has all necessary power and authority to execute,
deliver and perform its obligations under the Transaction Documents to which it
is a party and to consummate the transactions contemplated by the Transaction
Documents.

3.           The Subordinated Note Purchase Agreement has been duly and validly
authorized, executed and delivered by the Company.

4.           The Notes have been duly and validly authorized by the Company and
when issued and delivered to and paid for by the Purchasers in accordance with
the terms of the Subordinated Note Purchase Agreement, will have been duly
executed, authenticated, issued and delivered and will constitute legal, valid
and binding obligations of the Company, and enforceable against the Company in
accordance with their terms, except that the enforcement thereof may be subject
to (i) bankruptcy, insolvency, reorganization, receivership, moratorium,
fraudulent conveyance, fraudulent transfer or other similar laws now or
hereafter in effect relating to creditors’ rights generally and (ii) general
principles of equity (whether applied by a court of law or equity) and the
discretion of the court before which any proceeding therefor may be brought.

5.           Assuming the accuracy of the representations of each of the
Purchasers set forth in the Subordinated Note Purchase Agreement, the Notes to
be issued and sold by the Company to the Purchasers pursuant to the Subordinated
Note Purchase Agreement will be issued in a transaction exempt from the
registration requirements of the Securities Act



 



 

